IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED

CHARISMATIC ORTHODOX CHURCH,

             Appellant,

v.                                                     Case No. 5D15-1510

REEMPLOYMENT ASSISTANCE
APPEALS COMMISSION, ET AL,

           Appellees.
________________________________/

Opinion filed March 1, 2016

Administrative Appeal from the
Reemployment Assistance
Appeals Commission ,

Alyssa C. Camper, of Attorney at Law,
P.A., St. Augustine, for Appellant.

Cristina A. Velez, Tallahassee, for
Appellee, Reemployment Assistance
Appeals Commission.

No appearance for Appellee,
Shameka Whitty.

PER CURIAM.

         AFFIRMED. See Suarez v. Unemployment Appeals Comm’n, 871 So. 2d 1039

(Fla. 5th DCA 2004); Fla. State Univ. v. Jenkins, 323 So. 2d 597, 598 (Fla. 1st DCA

1975).


EVANDER, COHEN and EDWARDS, JJ., concur.